UNITED STATESSECURITIES AND EXCHANGE COMMISSIONWashington, D.C. 20549FORM 12b-25NOTIFICATION OF LATE FILING(Check One): ¨ Form 10-K ¨ Form 20-F¨ Form 11-K x Form 10-Q ¨ Form 10-D ¨ Form N-SAR ¨ Form N-CSRFor Period Ended: October 31, 2016o Transition Report on Form 10-Ko Transition Report on Form 20-Fo Transition Report on Form 11-Ko Transition Report on Form 10-Qo Transition Report on Form N-SARFor the Transition Period Ended: If the notification relates to a portion of the filing checked above, identify the Item(s) to which the notification relates: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. PART I– REGISTRANT INFORMATIONGreen Vision Biotechnology Corp.Full Name of RegistrantFormer Name if Applicable1255 W. Rio Salado Pkwy, Suite 215Address of Principal Executive Office (Street and Number)Tempe, AZ 85281City, State and Zip Code PART II – RULES 12b-25(b) AND (c)If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate)x(a)The reason described in reasonable detail in Part III of this form could not be eliminated without unreasonable effort or expense.(b)The subject annual report, semi-annual report, transition report on Form 10-K, Form 20-F, 11-K, Form N-SAR or Form N-CSR, or portion thereof, will be filed on or before the fifteenth calendar day following the prescribed due date; or the subject quarterly report of transition report on Form 10-Q or subject distribution report on Form 10-D, or portion thereof, will be filed on or before the fifth calendar day following the prescribed due date; and(c)The accountant's statement or other exhibit required by Rule 12b-25(c) has been attached if applicable. PART III – NARRATIVEState below in reasonable detail why Forms 10-K, 20-F, 11-K, 10-Q, 10-D, N-SAR, N-CSR, or the transition report or portion thereof, could not be filed within the prescribed time period.The Form 10-Q for the three months endedOctober 31,2016, will not be submitted by the deadline due to a situation where the workload exceeds available personnel.The Registrant was unable to complete analysis of all financial and non-financial information needed to be included in the report.The financial statements will not be finalized in time to meet the filing deadline of October 31, 2016. PART IV – OTHER INFORMATION(1)Name and telephone number of person to contact in regard to this notificationW. Scott Lawler480830-2700(Name)(Area Code)(Telephone Number)(2)Have all other periodic reports required under Section 13 or 15(d) of the Securities Exchange Act of 1934 or Section 30 of the Investment Company Act of 1940 during the preceding 12 months or for such shorter period that the registrant was required to file such report(s) been filed?If answer is no, identify report(s).Yes xNo o(3)Is it anticipated that any significant change in results of operations from the corresponding period for the last fiscal year will be reflected by the earnings statements to be included in the subject report or portion thereof? If so, attach an explanation of the anticipated change, both narratively and quantitatively, and, if appropriate, state the reasons why a reasonable estimate of the results cannot be made.Yes oNo x 2 GREEN VISION BIOTECHNOLOGY CORP.Name of Registrant as Specified in Charterhas caused this notification to be signed on its behalf by the undersigned hereunto duly authorized. Date: December 13, 2016By:/s/ Edward MooneyName: Edward MooneyTitle: President ATTENTIONIntentional misstatements or omissions of fact constitute Federal Criminal Violations (See 18 U.S.C. 1001). 3
